DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant' s claim for priority under 35 U.S.C. § 119(e) with reference to Application Number:  62/849,533 filed on 5/17/2019.
Election/Restrictions
This application contains claims directed to the following patentably distinct species
Group 1: Figs. 1-4
Group 2: Figs. 5-7
The species are independent or distinct because they are different embodiments of a stretching device. Group 1 uses a lever mechanism to extend the length of the device by adjusting the relationship between the first and second lengths. Group 2 uses a rotational knob mechanism that extends the second length from the first length. In addition, these species are not obvious variants of each other.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-2, 4, and 7 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species require a different field of search since they use different length-adjusting mechanisms.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Richard Gearhart on 5/24/2022 a provisional election was made without traverse to prosecute the invention of Group 2, claims 1-7 and 10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-9 and 11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
Claims 1-7 and 10 are objected to because of the following informalities:
In claims 1, 4-7, and 10: “a first length” should be corrected to --a first length member--.
In claims 1, 4-7, and 10: “a second length” should be corrected to --a second length member--.
  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are
“an adjustment mechanism” in claim 2
“an adjustment mechanism configured to extend or retract the second length along the first length” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonutti et al. (US PGPub 2009/0264799).
Regarding claim 1, Bonutti teaches a therapy device comprising (see abstract and Fig. 1): 
a shoulder support (Fig. 20A, 236’, scapula engagement panel sits under the user’s shoulder, supporting the shoulder); 
a first length (subsection 216’ support; see annotated Fig. 20A below); 
a second length (frame bracket 346; see annotated Fig. 20A below); 
and a grip (Fig. 20A, hand support 504 may be gripped by the hand; see fig. 25A showing user gripping the hand support).

    PNG
    media_image1.png
    419
    592
    media_image1.png
    Greyscale

Annotated Fig. 20A
Regarding claim 2, Bonutti further teaches an adjustment mechanism (This limitation is being interpreted under 112(f) to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The adjustment mechanism in Bonutti is “an equivalent therof” because it performs the identical function of modifying a relationship between the first and second length to adjust an overall length of the device to allow for stretching of the user’s musculature to treat shoulder and back pain and having a locking mechanism to maintain that relationship. See paragraphs 6-7 and 12-13 describing the device’s user of ‘Static Progressive Stretch’ to stretch tissue for rehabilitation; see annotated Fig. 21 above and paragraph 75, the first length 216’ can be slid within adjustment mechanism 234 along the slot and tightened via the knob to maintain the position; see also paragraph 79 “sliding connections 122’ enable accurate positioning of scapula engagement panel”).

    PNG
    media_image2.png
    651
    738
    media_image2.png
    Greyscale

Annotated Fig. 21 showing adjustment mechanism
Regarding claim 3, Bonutti further teaches the device of claim 1 further comprising a cuff (Fig. 20A, cuff 506).
Regarding claim 4, Bonutti further teaches wherein the first length is slidably engaged with the second length (see annotated Fig. 21 above, the second length slides along the first length via a slot in the first length; see also paragraph 79 “sliding connections 122’ enable accurate positioning of scapula engagement panel”).
Regarding claim 5, Bonutti further teaches wherein the adjustment mechanism is rotatably coupled to either the first length or the second length (see annotated Fig. 21 above; the knob is rotated to tighten the connection between the two lengthens and maintain a desired position, the knob being coupled to only the second length when the knob isn’t tightened).
Regarding claim 6, Bonutti further teaches wherein rotation of the adjustment mechanism modified a relationship between the first length and the second length (see annotated Fig. 21 and paragraph 75, the knob is rotated to tighten or loosen the connection to allow repositioning of the second length along the first length, modifying the relationship between the two lengths).
Regarding claim 7, Bonutti further teaches wherein the adjustment mechanism is coupled to each of the first length and the second length (see annotated Fig. 21 above; the knob is rotated to tighten the connection between the two lengthens and maintain a desired position, the knob being coupled to both lengths when tightened to maintain the position).
Regarding claim 10, Bonutti teaches a therapy device (see abstract and Fig. 1; see also paragraphs 6-7 and 13-14 describing how that the device uses “static progressive stretch’ to treat and repair tissue) comprising: a shoulder support (Fig. 20A, 236’, scapula engagement panel sits under the user’s shoulder, supporting the shoulder) having a first side (see Fig. 20A, first side that faces toward the user when used) and a second side (see Fig. 20A, second side opposite the first side and coupled to attachment 264); 
a first length (subsection 216’ support; see annotated Fig. 20A above) having a first end and a second end, the first length being coupled to the second side of the shoulder support (see annotated 20A above, the first length has a first and second end, the length being coupled to the second side of the shoulder support); 
a second length having a first end and a second end (frame bracket 346; see annotated Fig. 20A above, first end of the second length being coupled to the first length, the second end being the opposite end of the length), the second length being slidably engaged to the first length (see annotated Fig. 21 above, the second length slides along the first length via a slot in the first length; see also paragraph 79 “sliding connections 122’ enable accurate positioning of scapula engagement panel”); 
an adjustment mechanism configured to extend or retract the second length along the first length (This limitation is being interpreted under 112(f) to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The adjustment mechanism in Bonutti is “an equivalent therof” because it performs the identical function of modifying a relationship between the first and second length to adjust an overall length of the device to allow for stretching of the user’s musculature to treat shoulder and back pain and having a locking mechanism to maintain that relationship. See paragraphs 6-7 and 12-13 describing the device’s user of ‘Static Progressive Stretch’ to stretch tissue for rehabilitation; see annotated Fig. 21 above and paragraph 75, the first length 216’ can be slid within adjustment mechanism 234 along the slot and tightened via the knob to maintain the position; see also paragraph 79 “sliding connections 122’ enable accurate positioning of scapula engagement panel”, the second length extending along the first length to make the first length longer and retracting along the first length to make the first length shorter); and a grip coupled to the second end of the second length (Fig. 20A, hand support 504, located at the second end, may be gripped by the hand; see fig. 25A showing user gripping the hand support).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Champigny (US 4,809,725) which discloses a telescopic crutch and walking stick; Teeman (US 10,238,909) which discloses a chest mounted, adjustable exercise device; Nakjimovsky (US 10,463,910) which discloses a stretching device; Cavaliere et al. (US PGPub 2020/0078924) which discloses a telescoping pole device; Zargarian (US PGPub 2020/0170874) which discloses an adjustable back stretching device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 3785                                                                                                                                                                                                        

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785